FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of November 2015 MEDIGUSLTD. (Translation of registrant's name into English) Omer Industrial Park, No. 7A, P.O. Box 3030, Omer 8496500, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On November 8, 2015 the Registrant published an immediate report in Hebrew on the MAGNA site of the Israel Securities Authority and the MAYA site of the Tel Aviv Stock Exchange (the "TASE") containing an updated Registry of Securities Holders of the Company as of November 6, 2015. The summary translation of this updated Registry of Securities Holders of the Company is as follows: Security Name ISIN (Security Number) Issued and Outstanding Ordinary Shares IL0010961717 Series 8 Warrants (TASE listed) IL0011302440 Series 9 Warrants (TASE listed) IL0011359796 March 2013 Orbimed Warrants IL0011279432 August 2014 Private Placement Warrants IL0011333544 Series 6 Option Plan IL0011178113 Series A Option Plan IL0011248171 Series B Option Plan IL0011261844 2013 Share Option and Incentive Plan (Series C) IL0011301608 2013 Share Option and Incentive Plan (Series D) IL0011330730 Pursuant to the Registrant's 10:1 reverse share split according to which every ten (10) ordinary shares par value NIS 0.01 of the Registrant shall be converted into one (1) ordinary share par value NIS 0.10, dated November 6, 2015, and in coordination with the hevra lerishumim of Bank Hapoalim Ltd. (the "hevra lerishumim"), the number of ordinary shares issued by the Registrant was rounded up, from 32,047,034.2 to 32,047,035. The additional 0.8 ordinary shares of the Registrant are not owned by any shareholder and are held by the hevra herishumim on the Registrant's behalf without the hevra lerishumim being authorized to transfer it to any party other than the Registrant. This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statement on Form S-8 (333-206803), to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIGUSLTD. Date:November 9, 2015 By: /s/Gilad Mamlok Gilad Mamlok Chief Financial Officer
